Citation Nr: 1723200	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 1998, for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 4, 1998, for a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This appeal is before the Board of Veterans' Appeals (Board) from August 2005 and June 2016 rating decisions of a Department of Veterans Affairs (VA) agency of original jurisdiction (AOJ).  

In November 2010, the Board denied an effective date earlier than August 22, 2000, for service connection for PTSD and remanded the issue of entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate that part of the Board's decision that denied an effective date earlier than August 22, 2000.  In August 2011, the Court granted the Motion and remanded the matter to the Board.

In December 2012, the Board again denied an effective date earlier than August 22, 2000, for service connection for PTSD.  The Veteran again appealed the denial to the Court.  In an October 2014 Memorandum Decision, the Court set aside the December 2012 Board decision and remanded the matter to the Board.

In February 2015, the Veteran's attorney presented argument and a witness, Dr. E.T., testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In August 2015, the Board granted an effective date of August 4, 1998, but no earlier, for service connection for PTSD, granted a TDIU beginning October 17, 2007, and remanded the matter of entitlement to a TDIU prior to October 17, 2007.  

In June 2016, the AOJ granted a TDIU effective August 4, 1998.  The Veteran appealed this effective date to the Board.

The Veteran also appealed the August 2015 Board decision to the Court insofar as it denied an effective date earlier than August 4, 1998, for service connection for PTSD.  In a February 2017, the Veteran's attorney and VA's General Counsel filed a Joint Motion to vacate that part of the Board's August 2015 decision.  In February 2017, the Court granted the Motion and remanded the issue to the Board.

The issue of an effective date earlier than August 4, 1998, for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for psychiatric disability, which encompassed a claim for PTSD, was within the one-year period following his July 18, 1969, separation from service. 

2.  VA denied the Veteran's original claim, including in a June 1990 Board decision denying service connection for PTSD that became final.

3.  Following the June 1990 Board decision, VA initially reconsidered and granted the Veteran's claim for service connection for PTSD in August 2005 based, in part, on a November 1968 service record received by VA after issuance of the June 1990 Board decision.

4.  The date entitlement to service connection for PTSD arose not later than the  date VA received the Veteran's initial service connection claim for psychiatric disability.



CONCLUSION OF LAW

The criteria for an effective date for service connection for PTSD of July 19, 1968, have been met.  38 U.S.C.A. §§ 5107, 5110(a), (i), 7105(c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 3.156(b), (c), 3.400, 20.302, 20.1103 (1999, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Law and Regulations
	
Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim; if the claim is received within one year of separation from service, the effective date is the day following the date of discharge or release.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
	
At the time the Veteran reopened his claim on August 22, 2000, the regulation relating to later received evidence in the form of a supplemental report from a service department as new and material evidence was found at 38 C.F.R. § 3.156(c) (1999).  The regulation provided as follows:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.

In addition, the applicable regulation for an effective date established through the receipt of later received service department records was found at 38 C.F.R. § 3.400(q)(2) (1999).  The regulation provided the effective date was to agree with evaluation (as the service department records were considered lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within 1 year after separation from service.

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (effective October 6, 2006).  From October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.

38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center, or from any other official source.

38 C.F.R. § 3.156(c)(3) provides that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."  The prior effective date provision of 38 C.F.R. § 3.400(q)(2), as cited above, was incorporated into this new paragraph.  See 70 Fed. Reg. 35,389 (June 20, 2005).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Where, as here, the claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

B.  Background

The Veteran's claims file was rebuilt in 1995.  Many of the rating actions and medical records prior to that time are not available.  The AOJ denied service connection for a nervous condition in a February 1982 supplemental statement of the case, which noted that the Veteran had previously been denied service connection for the claimed disability in March 1970 and March 1978.  The Board denied service connection for a nervous condition in March 1983, and service connection for PTSD in June 1990.

The Veteran's then representative submitted a motion for reconsideration of the Board's June 1990 decision in August 1993.  Evidence was submitted with the motion, including a November 1968 service treatment record (STR) noting that the Veteran was medically qualified to perform duty as an aerial gunner.  The motion identified such evidence as "new military records which establish that [the Veteran] also functioned as a gunner and helicopter crew chief while stationed in Vietnam."  It also specifically argued that such evidence "corroborate[s] the [Veteran's] statements that he was engaged in combat, and should be considered by the [Board] in adjudicating the [Veteran's] claim for service connection for PTSD," so that "when readjudicating the claim with this new evidence the [Board] must consider 38 U.S.C. § 1154(b)."   The motion further argued that, pursuant to 38 C.F.R. §  20.1000(b), reconsideration of a Board decision may be accorded at any time "[u]pon discovery of new and material evidence in the form of relevant records or reports of the service department concerned," and that the Veteran had "obtained additional military records which are relevant to his claim, including... a November 29 1968 medical statement certifying [the Veteran] as medically qualified to perform duty as an aerial gunner."

The Board's Senior Deputy Vice Chairman, by direction of the Chairman, denied the motion for reconsideration in an August 1996 letter.  The letter informed the Veteran that, under 38 C.FR. § 20.1000, the discretion of the Chairman or his delegate to grant reconsideration of an appellate decision is limited to certain grounds, which included the "discovery of new and material evidence in the form of relevant records or reports of the service department."  The Senior Deputy Vice Chairman, in the letter, summarized the basis for the June 1990 decision and discussed the evidence of record, but found that there was no basis for reconsideration of the Veteran's appeal.  The Senior Deputy Vice Chairman specifically determined that the Veteran's "representative is arguing that the error involved the Board's failure to verify the reported stressors," but that "the Board's decision turned mainly on a finding that [the Veteran] did not currently have PTSD," so that "[i]f the stressors had been verified, the Board's decision would not have changed."   The Senior Deputy Vice Chairman further determined that the Veteran's "argument with regard to 38 U.S.C.A. 1154(b) would be relevant to the question of whether [he] had valid inservice stressors," but that "the Board denied [the Veteran's] claim because it did not find that [he] currently had PTSD, so that specific application of 1154(b) could not change the outcome."  Along with the letter, a document was enclosed entitled "Notice of Appellate Rights following Denial of Motion for Reconsideration."

On August 4, 1998, the Veteran submitted a statement requesting either compensation or pension for several disabilities.  He asserted that he had made previous claims for posttraumatic stress and a nervous condition, and that his primary claim was that he had service-related anxiety that had led to a nervous breakdown.  The Veteran submitted a formal claim to reopen his service connection claim for a psychiatric disorder in September 1998, identifying "nightmares" and "mental problems" as part of the disabilities he was claiming, and the AOJ denied service connection for the Veteran's claimed psychiatric disorder, characterized as a neuropsychiatric condition, in October 1998.  The Veteran submitted further evidence prior to the expiration of the appeal period, and service connection for a neuropsychiatric condition was again denied in a March 1999 rating decision, on the basis that new and material evidence had not been received to reopen the Veteran's previously denied claim.

The Veteran submitted a statement withdrawing his service connection claim for a psychiatric disorder, along with several additional documents, which was received by VA on February 9, 2000.  In his statement, the Veteran asserted that VA was adjudicating claims he was not pursuing, and stated, "Please cease all action on any service connected claims for benefits in regard to bilateral knees, [right] ankle, and nervous disorder."  Along with this statement, the Veteran submitted a copy of a January 9, 1997, record of proceedings of the U.S. Army Board for the Correction of Military Records (ABCMR) with a letter indicating that such proceedings had resulted in a favorable decision on the Veteran's application for correction of military records.  Such proceedings reflect, in part, that the Veteran was assigned to an aviation unit and was assigned helicopter aerial gunnery and crew chief duties.  Also, based on previous cases of a similar nature, the ABCMR determined that the Veteran met the requirement for sustained operations, that he would easily have qualified for an award of an Air Medal in 2 months of service as a door gunner and crew chief, and that it would be an injustice to deny issuances of the award due to a lack of orders.  Thus, the proceedings concluded that the Veteran's records should be corrected to include issuance of the ARCOM, Air Medal, and Vietnam Civil Actions Honor Medal First Class Unit Citation. 

The Veteran submitted a VA Form 21-526 (Application for Compensation or Pension) that was received by VA on August 22, 2000.  Regarding the conditions claimed, the Veteran referred to attached material, which described in-service stressful events.  The Veteran submitted a statement to VA in October 2000 indicating that he sought disability compensation for service connection for PTSD.  The AOJ denied service connection for PTSD in December 2001, the Veteran submitted additional evidence in support of his claim in April 2002, his claim was again denied in a September 2002 rating decision, and he appealed the decision in November 2002.  In January 2005, the Board reopened and remanded the Veteran's claim for service connection for PTSD.  The AOJ granted service connection for PTSD in an August 2005 rating decision.  A Decision Review Officer issued a decision that amended the effective date for service connection to be August 22, 2000.  The Veteran perfected his appeal for an earlier effective date in September 2006.  

The Board denied the Veteran's claim for an effective date earlier than August 22, 2000, for service connection for PTSD in November 2010.  The Board noted the prior final denials of the Veteran's claim for service connection for PTSD, including the June 1990 Board decision and the March 1999 rating decision.  It was also noted that the Veteran had withdrawn his claim for service connection for PTSD in February 2000 and had not submitted a new claim until August 22, 2000, and that, therefore, no earlier effective date was possible.

In the August 2011 Joint Motion, the parties determined the 2010 Board decision should be remanded for the Board to consider whether the regulation regarding later added service records, 38 C.F.R. § 3.156(c), was applicable.  Specifically, the parties determined that the Veteran's "military records were corrected by the Army Board for Correction of Military Records to reflect that [the Veteran] was awarded 'the Air Medal for the period 29 November 1968 to 22 January 1969; and by showing that [the Veteran] was awarded the Vietnam Civil Actions Honor Medal First Class Unit Citation,'" but that "the Board did not acknowledge [the Veteran's] newly discovered, corrected service records as potentially invoking consideration of an earlier effective date pursuant to section 3.156," noting that "[t]he correction to [the Veteran's] DD Form 214 and the underlying findings of the service department establish that the authorization for the Air Medal at the time of his military discharge was supported by his assignment as a door gunner."  

In its December 2012 decision, the Board again denied an effective date earlier than August 22, 2000, for the grant of service connection for PTSD.  In that decision, the Board noted that the Veteran had sought to reopen his claim for service connection for a psychiatric disorder, to include PTSD, in September 1998, that this claim was denied by the RO in October 1998 and again in March 1999, and that the Veteran did not appeal these decisions and also withdrew his claim for service connection for a psychiatric condition, to include PTSD, in February 2000.  The Board concluded that, therefore, the March 1999 rating decision was the last decision to deny the benefit on any basis and became final.  The Board also noted that the Veteran had been denied service connection for PTSD by way of a final June 1990 Board decision and a final March 1999 rating decision.  The Board noted, moreover, that the Veteran, through his attorney representative, had conceded such finality in the August 2011 Joint Motion filed with the Court.  The Board further noted that the Veteran had sought to reopen his claim for service connection for PTSD with his submission that was received on August 22, 2000, and that, based on the determinations of the finality of the prior Board and rating decisions, the earliest effective date that could be established, absent application of another provision of law or regulation, could be no earlier than the date of the reopened claim.  

The Board also determined that the "action by the ABCMR did not result in the 'correction' of any record that was before the Board in June 1990," but rather "served to correct an internal Army irregularity that could not find the supporting authority for the Air Medal that was listed on the Veteran's DD 214 in 1969."

The Board further determined that the Veteran had been "denied service connection for PTSD in June 1990 because the Board found that the evidence of record did not establish a diagnosis of PTSD," and that in that decision the Board had "not dispute[d] his claimed stressors or his combat service," but rather "determined that the weight of the evidence was against a finding of a clear diagnosis of PTSD, a requirement for the grant of service connection."  The Board found that "that the grant of service connection for PTSD in August 2005 was not related, in any way, to the correction of the Veteran's military records as indicated in the ABCMR report of January 1997," that the "Veteran's Air Medal was of record and not challenged by VA at any time," and that the "action by the ABCMR was not used to establish a confirmation of a stressful event or combat service," and "clearly could not be used to provide a diagnosis of PTSD related to military service."  The Board concluded that "[t]he Veteran's claim was reopened on the basis of a VA outpatient entry that related the Veteran has [sic] having PTSD related to his combat experiences in Vietnam," and that the provisions of 38 U.S.C.A. § 3.156(c) were thus inapplicable.

In its October 2014 Memorandum Decision, the Court determined that the December 2012 Board decision failed to discuss a November 1968 service department record showing that the Veteran was cleared to perform duty as an aerial gunner in its § 3.156(c) analysis; the Board therefore did not discuss evidence suggesting that the November 1968 record was associated with the claims file only in 1993, as part of the June 1993 motion for Board Chairman reconsideration, and not prior to that time.  The Court determined that "[t]he Board's failure to address the 1968 service department record in the effective date decision here under consideration and to offer adequate reasons or bases regarding the date that it was first associated with [the Veteran's] claims file and the import of that record on the later award of service connection requires remand."  The Court thus determined that, "[o]n remand, the Board must address whether the November 1968 service department record was newly associated with the claims file after the June 1990 Board denial and, if so, whether the later grant of service connection was based in whole or in part on that record, addressing all evidence mentioned herein and resolving reasonable doubt in the [Veteran's] favor."  

The Court further found "that the June 1990 Board decision clearly disputed that the claimed stressors occurred," and that "that the [December 2012] Board decision on appeal did not adequately explain its reasons or bases for finding that the June 1990 Board decision denied service connection for PTSD based solely on the lack of a PTSD diagnosis."  The Court determined that "the Board should consider that, although [the Veteran] may have alleged being an aerial gunner prior to submission of the June 1996 [sic] motion for Board Chairman reconsideration, there appears to be no service record evidence of combat participation, so the grant of service connection may have been based in part on the November 1968 service department record medically clearing [the Veteran] for door gunner duty."  The Court further determined that, on remand, the Board should address the issues that, "although the January 2005 Board decision reopened the PTSD service connection claim based on new diagnoses of PTSD [citation omitted], the August 2005 RO decision granting service connection noted that the evidence it considered included, in addition to the April 2005 VA examination, SMRs dated July 1966 through July 1969," and that "newly associated service department records that provide at least a partial basis for a favorable medical opinion that leads to a grant of service connection may entitle a veteran to reconsideration of a prior decision and an earlier effective date under § 3.156(c)."

Moreover, regarding the January 1997 ABCMR report, the Court stated that it was difficult "to discern, given the plain terms of the January 1997 ABCMR decision, the Board's basis for finding that the 1997 action was not a correction of military records."  The Court indicated that, given its "determination that the 1990 Board decision clearly impugned the [Veteran's] credibility as to the type and severity of stressors, which stemmed from reported combat participation," the Board was required to consider whether the January 1997 ABCMR decision entitled the Veteran to an earlier effective date under § 3.156(c).  Alternatively, the Board was to consider "whether the January 1997 ABCMR decision might entitle [the Veteran] to an earlier effective date for service connection under 38 U.S.C. § 5110(i) and 38 C.F.R. 3.400(g)," which allow for earlier effective dates where a claim is disallowed but subsequently reopened and benefits are granted based on new and material evidence resulting from the correction, change, or modification of a military record by a service department pursuant to 10 U.S.C. § 1552.

In its August 2015 decision, the Board determined that an effective date for service connection for PTSD of August 4, 1998, but no earlier, was warranted.  In doing so, it noted the following:

The Board notes the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014), which was issued subsequent to both the December 2012 Board decision and the October 2014 Memorandum Decision.  In Blubaugh, the Federal Circuit held that if new military records are received but do not lead to a favorable decision in the claim stream where they are first considered, then § 3.156(c) will not apply in a future reopening even if those records form part of the basis of the ultimate grant of benefits.  The Federal Circuit explained that 3.156(c) "ensures that a veteran is not denied benefits due to an administrative error.  [].  In other words, § 3.156(c) serves to place a veteran in the position he would have been had the VA considered the relevant service department record before the disposition of his earlier claim."  Blubaugh, 773 F.3d at 1313.  In that case, the appellant argued "that the VA has a duty to consider whether the veteran is entitled to a retroactive date of entitlement, even if the VA has already examined the newly associated service record and, despite that record, denied the veteran's claim on the merits."  Id. at 1314.  The Federal Circuit disagreed, explaining that, "according to the plain language of the regulation, subsection (c)(1) does not apply under such circumstances because the VA has already reconsidered the merits of the veteran's claim in light of the relevant service record.  In other words, the VA has exhausted its duty under subsection (c)(1)."  Id.  The Federal Circuit further determined that "because the VA's initial reconsideration under subsection (c)(1) did not result in benefits, subsections (c)(3) and (c)(4) do not apply in that case."  Id.  The Federal Circuit concluded that "[a]ny obligation the VA had to reconsider Mr. Blubaugh's claim in light of his DA Form 20 was exhausted in 1993 when it reopened his claim and, despite possessing this newly associated service record, again denied Mr. Blubaugh's claim on the merits."  Id.

The Board provided a thorough analysis of the facts and law and explanation of its decision, which it summarized as follows:

In summary, the November 1968 STR showing that the Veteran was cleared to perform duty as an aerial gunner was associated with the claims file by 1993.  In August 1996, the Board denied a motion for reconsideration of its June 1990 decision denying service connection for PTSD; in doing so, it considered the newly submitted November 1968 STR, but nonetheless determined that service records verifying the Veteran's claimed stressors would not have changed the outcome of the Board's decision.  The Veteran's August 4, 1998, claim to reopen a previously denied claim for service connection for a psychiatric disorder, to include PTSD, was adjudicated and denied by the AOJ in October 1998 and March 1999 rating decisions.  The Veteran did not appeal the denial and withdrew his claim for a psychiatric disorder, to include PTSD, in February 9, 2000, and the March 1999 decision became final.

Thus, the November 1968 STR had been associated with the claims file and made part of the record, and was reviewed by the AOJ, at the time that the Veteran's August 4, 1998, service connection claim for a psychiatric disorder, to include PTSD, was adjudicated and denied in the March 1999 rating decision that became final.  Therefore, even if the November 1968 STR had formed at least a partial basis for the later grant of service connection for PTSD in August 2005, the STR cannot form the basis for an earlier effective date under 38 C.F.R. § 3.156(c) for the grant of service connection based on the Veteran's subsequent August 22, 2000, claim.  See Blubaugh, 773 F.3d 1310.

However, the January 8, 1997, ABCMR proceedings record, received on February 9, 2000, was newly submitted at the time VA adjudicated the Veteran's August 22, 2000, claim to reopen, and is a relevant official service department record that existed and had not been associated with the claims file when VA denied the Veteran's August 4, 1998, claim for a psychiatric disorder.  Reasonable doubt in the Veteran's favor, the August 2005 grant of service connection for PTSD was based, at least in part, on the January 8, 1997, ABCMR proceedings record.  Therefore, pursuant to 38 C.F.R. § 3.156(c)(3), the effective date of service connection for PTSD must be the August 4, 1998, date VA received the previously decided claim.  See 38 C.F.R. § 3.156(c).

Accordingly, an effective date for the grant of service connection for PTSD of August 4, 1998, but no earlier, is warranted.  

In the February 2017 Joint Motion, the parties made several findings, both implicitly and explicitly, regarding the facts of this case.  Initially, they discussed at length how "any reliance the Board places on its August 1996 decision on [the Veteran's] motion for reconsideration of the June 1990 [decision] is simply inadequately explained."  However, during that discussion, the parties bluntly made the finding that "the 1996 decision on the motion for reconsideration could not have been a consideration on the merits of [the Veteran's] claim, to include the 1968 STR, pursuant to Blubaugh and Section 3.156(c) for the very reason that the document was not before the VA in the 1990 Board decision."  The parties continued, while stating that "[t]he Board further erred in its statement of reasons or bases," to plainly make the finding of "the fact that neither the October 1998 nor March 1999 rating decision were on the merits - rather, both of the rating decisions cited by the Board in its current decision denied [the Veteran's] claim based on a lack of new and material evidence," and therefore that the rule under Blubaugh did not apply to these VA adjudications either. 

C.  Analysis

Given the August 2011 and February 2017 Joint Motions, the October 2014 Memorandum Decision, and the previous Board decisions of record, all discussed in detail above, the Board, the parties to the Motions, and/or the Court have made the following findings: 1) the November 1968 STR was received by VA after issuance of the June 1990 Board decision denying service connection for PTSD, which became final; 2) there was no subsequent adjudication by VA reconsidering the Veteran's service connection claim, pursuant to 38 C.F.R. § 3.156(c)(1), prior to August 2005; and 3) in the August 2005 rating decision, VA granted service connection for PTSD at least in part based on the November 1968 STR.

Thus, pursuant to 38 C.F.R. § 3.156(c)(3), the effective date for the grant of the Veteran's PTSD claim should be "the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."  

The Board again notes that the Veteran's claims file was rebuilt in 1995, and many of the rating actions and medical records prior to that time are not available.  Again, the AOJ denied service connection for a nervous condition in a February 1982 supplemental statement of the case, which noted that the Veteran had previously been denied service connection for the claimed disability in March 1970 and March 1978.  The Board denied service connection for a nervous condition in March 1983, and service connection for PTSD in June 1990.

In its March 1983 decision, the Board made the following findings:

The [Veteran] was seen in May 1968 when the diagnosis was anxiety reaction.  He was seen again in May 1969 when chronic depressive reaction was diagnosed.  He was referred to the mental health clinic in June 1969 which resulted in a diagnosis of situational reaction.  Diagnoses following separation from service do not indicate an acquired nervous disorder.  The current diagnoses include antisocial personality disorder.

The Board went on to determine that, "[s]ubsequent to service separation the [Veteran] has been repeatedly diagnosed as demonstrating a personality disorder, which is a developmental disorder and may not be service connected."

The Board notes that, in establishing the effective date of the grant of service connection for PTSD, "the 'date entitlement arose' within the meaning of 38 C.F.R. § 3.156(c)" must be a date that there is a "diagnosis of the veteran's condition as PTSD."  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  However, the Veteran's post-service medical records until the late 1980s or other records that might determine the onset of Veteran's PTSD or any other psychiatric disability, and therefore might be relevant to establishing the "date entitlement arose," are missing from the claims file.  

As can best be determined from the existing record, VA initially denied the Veteran service connection for a nervous condition in March 1970, less than one year after his July 18, 1969, separation from service.  Resolving any reasonable doubt in the Veteran's favor, his claim for a nervous condition, which resulted in the March 1970 denial, encompassed symptomatology and impairment encompassed by his subsequently granted claim for PTSD.  Thus, the Veteran's initial service connection claim for psychiatric disability, ultimately resulting in the grant of service connection for PTSD, was within the one-year period following his July 18, 1969, separation from service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Moreover, resolving reasonable doubt in the Veteran's favor, for the reasons discussed above, the "date entitlement arose" for service connection for PTSD cannot be considered any later than "the date VA received the previously decided claim" prior to March 1970.  

Given the above, pursuant to 38 C.F.R. § 3.156(c), in combination with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, and resolving reasonable doubt in the Veteran's favor, an effective date of July 19, 1969-the day following the date of the Veteran's discharge from service-for service connection for PTSD is warranted. 


ORDER

An effective date of July 19, 1969, for service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In June 2016 the AOJ granted a TDIU on an extraschedular basis, effective August 4, 1998, pursuant to 38 C.F.R. § 4.16(b).  The basis of the effective date was that it was the earliest possible date that a TDIU could be awarded, as it was the earliest date of service connection for PTSD or any other disability.  In light of the Board's decision above granting an effective date of July 19, 1969, for service connection for PTSD, the issue of an effective date earlier than August 4, 1998, for a TDIU must be remanded to the AOJ for consideration following initial rating of the Veteran's PTSD from the new effective date.  

Accordingly, the case is REMANDED for the following action:

After initial rating of the Veteran's service-connected PTSD, effective July 19, 1969, and completing any necessary development, readjudicate the issue of an effective date earlier than August 4, 1998, for the grant of a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


